—In an action, inter alia, to re*294cover damages for intentional infliction of emotional distress, the plaintiffs appeal from an order of the Supreme Court, Suffolk County (Gowan, J.), dated April 2, 1997, which granted the defendants’ motion pursuant to CPLR 3212 for summary judgment dismissing the complaint and denied the plaintiffs’ cross motion which was, inter alia, to strike the answer.
Ordered that the order is affirmed, with costs.
The Supreme Court properly concluded that the plaintiffs’ complaint failed to state a cause of action to recover damages for intentional infliction of emotional distress (see, Blasi v Gonzalez, 231 AD2d 483). Furthermore, since there was only hope and speculation as to what additional discovery would uncover, the Supreme Court properly granted the motion even though discovery was incomplete (see, Mazzaferro v Barterama Corp., 218 AD2d 643). Bracken, J. P., Copertino, Santucci, Florio and McGinity, JJ., concur.